Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following as a whole:
“a first transducer assembly with a first longitudinal axis, the first transducer assembly comprising a core, a conductive winding, and a conductive connector electrically coupled with the conductive winding, wherein the core is parallel with the first longitudinal axis;
a catheter with a second longitudinal axis, wherein the catheter comprises a first sensor, and a plurality of electrodes, where a location of [[the]]a second sensor is known in relation to each of the plurality of electrodes;
where the first longitudinal axis of the transducer assembly is perpendicular with the second longitudinal axis of the catheter;
(A) generate a magnetic field using the first transducer assembly; 
(B) measure a first signal from the first sensor, wherein the first signal varies based on a position of the first sensor along the second longitudinal axis in relation to the magnetic field generated by the first transducer assembly; 
(C) analyze the first signal to determine a relative position of the catheter along the second longitudinal axis based on the location of the first sensor; 
(D) generate a relative position information for the catheter using the analysis of the first signal”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

This application is in condition for allowance except for the presence of claims 1-7 directed to non-elected without traverse.  Accordingly, claims 1-7 been cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847.  The examiner can normally be reached on Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793